Citation Nr: 0721654	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C, to include 
as secondary to service-connected diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 1969 
and from January 1970 to January 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran was scheduled testify at a hearing at the RO 
before a Veterans Law Judge in September 2005.  Prior to the 
hearing, the veteran's representative withdrew the hearing 
request.  

The veteran is service connected for diabetes mellitus and 
related disabilities and is in receipt of a total disability 
rating based on individual unemployability.


FINDINGS OF FACT

1.  The veteran did not serve in combat, and is not shown to 
have conducted graves registration or perform duties that 
involved exposure to blood from dead or wounded soldiers.  

2.  The preponderance of the evidence is against a finding 
that the veteran's hepatitis C is related to service or is 
caused or aggravated by service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, in a November 2004 letter pursuant to 
the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised what 
the evidence must show to support the claim for service 
connection for hepatitis C on a direct basis and as secondary 
to a service-connected disability.  He was advised to 
identify any evidence in support of the claim.  In addition, 
he was informed of the responsibility to identify, or to 
submit evidence directly to VA.  He was advised that the RO 
would obtain any VA records or other identified medical 
treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

While the letter did not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim, 
and any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to the timing of the notice, the Board 
acknowledges that the notice was issued subsequent to the 
initial adjudication of the claim.  Here, however, there is 
no allegation by the veteran that he was somehow prejudiced 
by the timing of the notice.  Moreover, following the 
issuance of the letter, the claim was readjudicated by the 
RO.  The readjudication, accomplished in January 2005, cured 
any timing concern.  See Mayfield v. Nicholson, 444 F.3d at 
1334; Overton v. Nicholson, 20 Vet. App. at 437.  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private and VA 
outpatient treatment records.  In addition, as discussed in 
greater detail below, he was afforded VA examinations in June 
2002, June 2004, and December 2004.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records and DD-214 are of 
record.  His DD-214 shows that he served as an armor unit 
supply specialist.  Information obtained for clinical 
purposes at the time of service entrance in August 1966 shows 
that the veteran reported that he had been hospitalized for a 
week after being in a "car wreck."  Service medical records 
also show a history of gonorrhea in 1967, and treatment for 
penile warts in 1968.  During a physical examination in 1970 
and a discharge examination in 1972, no pertinent history 
complaints or abnormal findings were noted.  At his 
separation examination, the veteran noted that his usual 
occupation was "Supply Sergeant." 

A VA physical examination was performed in March 1973.  No 
pertinent history complaints or abnormalities were noted and 
no pertinent disorder was diagnosed.  VA medical records 
covering the periods from April to June 1973 and February 
1978 to September 1981 are likewise negative. 

The veteran contends that hepatitis C was incurred during 
service or is secondary to service-connected diabetes 
mellitus.  Initially, when he filed his claim in September 
2001 he identified no known risk factors.  

During a VA examination in June 2002, he stated that he was 
told that he could not give blood in 1980.  He reported that 
he had no history of alcohol abuse.  He reported that he was 
a truck driver while serving in Vietnam.  He stated that he 
came in contact with dead bodies and blood from injured 
soldiers.  Laboratory data revealed hepatitis C viral 
infection with high liver enzymes.  The examiner opined that 
hepatitis C was not due to diabetes mellitus.  

By a rating decision issued in October 2002, the RO denied 
the claim for service connection for hepatitis C.  

The veteran filed a notice of disagreement in July 2003, 
accompanied by an April 1988 letter.  The 1988 letter from a 
Red Cross medical director indicates that the veteran's 
recent submission of a blood sample was rejected due to 
elevated ALT readings.  The letter noted that the blood 
sample would not be used for transfusion because there was a 
chance it could transmit non-A, non-B hepatitis.  

Private treatment records from E. L., M.D. reflect dated in 
September 2003, show treatment for pancreatitis.  Therein, 
the veteran reported a history of consuming one to two beers 
a night during the week and up to a six pack a day during the 
weekends.  Another record notes that he went into alcohol 
withdrawal and had a history of alcohol abuse.  

Records from a private hospital show that the veteran was 
treated there for severe pancreatitis and other illnesses in 
October 2003.  The diagnoses included "history of hepatitis 
C."  It was also noted that the medical care providers 
"also dealt with delirium tremens," noting that the veteran 
developed them shortly after his hospitalization and the 
veteran was counseled to completely cease his alcohol use. 

On the veteran's substantive appeal, filed in March 2004, he 
claimed that he handled dead bodies and wounded people, and 
was responsible for bagging bodies while serving in Vietnam.  

The veteran underwent a VA examination in June 2004.  The 
examiner did not have the veteran's claims file for review.  
The veteran reported that he received one shot for treatment 
of hepatitis C at the VA medical center, but was not 
receiving regular treatment.  He reported that he worked 
around dead bodies and was exposed to blood from corpses 
while in Vietnam.  He reported no hemodialysis, tattoos, 
piercings, intravenous drug use or high-risk sexual activity.  
He did not give a history of being an alcohol abuser.  
Diagnostic tests revealed he was hepatitis C positive.  
Following a physical examination, he was diagnosed with 
ascites, probably secondary to cirrhosis, Laennec's 
cirrhosis, and hepatitis C.  The examiner noted that 
hepatitis C was "probably due to exposure in Vietnam."  He 
further opined that hepatitis C was not related to service-
connected diabetes mellitus because hepatitis disease 
processes were unrelated to diabetic disease processes.  

The veteran underwent another VA examination in December 
2004.  In pertinent part, the veteran reported a long history 
of binge drinking on the weekends.  He reported that he drank 
a 12-pack of beer every weekend for 21+ years.  He quit 
drinking in September 2003.  He denied a history of blood 
transfusion prior to 1990.  He reported having 20-25 sexual 
partners.  He stated that he performed grave registration and 
was exposed to blood during combat operations in Vietnam.  

Following a physical examination he was diagnosed with 
diabetes mellitus, chronic pancreatitis, hepatitis C, 
Laennec's syndrome (alcoholic cirrhosis), peripheral 
neuropathy, and ascites secondary to alcoholic cirrhosis.  No 
opinion was offered with respect to the etiology of hepatitis 
C.  

Finally, on a Hepatitis Questionnaire submitted in November 
2004, the veteran reported no history of intravenous drugs, 
intranasal cocaine, high-risk sexual activity, hemodialysis, 
blood transfusions, or exposure to contaminated blood.  He 
stated there was a "good possibility" that he shared razors 
or toothbrushes while serving on active duty.  

III.  Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a). Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service- connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The Board has reviewed the record and carefully considered 
the veteran's contentions concerning the origin of hepatitis 
C.  After reviewed of his entire claims file, the Board 
finds, however, that the preponderance of the evidence is 
against the claim.  

Initially, the record shows that the veteran has a current 
disability manifested by hepatitis C.  While hepatitis C was 
not documented during service, it was confirmed by serologic 
testing in 2001.  In addition, there is evidence of record 
that the veteran may have had hepatitis C as early as 1988 
when elevated ALT readings indicated a chance that the 
veteran's blood could transmit non-A, non-B hepatitis.  The 
Board acknowledges that reliable testing methods for 
diagnosing hepatitis C were not available in 1988 or earlier, 
including the time the veteran served on active duty.  

However, the evidence does not show that hepatitis C had its 
inception during the veteran's active duty service.  The only 
evidence in support of attributing the veteran's hepatitis C 
to service are his own recent statements, which in essence 
assert that he may have been exposed to contaminated blood as 
part of his duties during service.  His statements that his 
hepatitis C was incurred as a result of exposure to blood 
from dead or wounded soldiers, are uncorroborated by other 
evidence of record.  His DD-214 indicates that he served as a 
unit supply specialist, which is also reflected in the 
service medical records.  There is no indication in the 
service records that the veteran was assigned to handle dead 
or injured soldiers as part of his job responsibilities in 
the Army.  His DD-214 and other service records do not 
document that he served in a capacity in which he would be 
exposed to blood or injured soldiers, nor do they show that 
he performed graves registration, as alleged.  Furthermore, 
the service records do not show that he served in combat or 
was in receipt of awards or decorations denoting 
participation in combat.  
The medical records associated with the recent claim reflect 
that, at best, the veteran is an unreliable historian.  He 
has repeatedly made inconsistent statements which call into 
question his credibility.  For example, he denied abusing 
alcohol when questioned by the VA examiner in June 2004, but 
later admitted to a 21 year history of binge drinking when 
questioned by the VA examiner in December 2004.  Likewise, 
there are significant contradictions regarding his history of 
having multiple sexual partners and, in completing the 
hepatitis C questionnaire in November 2004, he specifically 
denied exposure to contaminated blood.  Hence, it is 
concluded that the veteran's unsupported account of possible 
exposure to contaminated blood as the result of handling the 
dead and wounded is not credible.  

The Board has carefully considered the VA examiner's opinion 
of June 2004 that indicates that hepatitis C is "probably 
due to exposure in Vietnam."  The Board affords this opinion 
no probative weight.  First, the examiner's opinion is not 
based upon a review of the veteran's claims file or prior 
medical records.  More importantly, it is based upon a 
factual premise, i.e., exposure to blood from dead and 
wounded soldiers in service, that is not substantiated by the 
probative evidence of record.  Rather, the opinion appears to 
be based upon a transcription of history provided by the 
veteran and is unenhanced by any additional comment by the 
examiner.  That lay history, alleging exposure to dead and 
wounded during service, is not supported by the probative 
evidence of record and, as discussed above, is not credible. 
Hence, the medical opinion is afforded no probative value 
since it is grounded on this history which has been 
determined not to be credible.  

As such, the Board can not afford the VA examiner's opinion 
in June 2004 any probative weight.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.) 

There is no other competent evidence of record linking the 
veteran's hepatitis C to his active duty service.  Any 
association between hepatitis C and the history reported by 
the veteran in 2004 that there was a "possibility" that he 
shared toothbrushes and/or razors with others while in 
service is speculative.  It is at best uncertain  from the 
veteran's own history whether such sharing in fact occurred.   
In addition, there is no competent evidence indicating that 
hepatitis C is due to or aggravated by service-connected 
diabetes mellitus.  Rather, the weight of the evidence is to 
the contrary, as VA examiners in June 2002 and June 2004 both 
opined that hepatitis C was not related to diabetes mellitus.  

Accordingly, as the preponderance of the evidence is against 
the claim, the criteria for service connection for hepatitis 
C, as directly due to service or as secondary to diabetes 
mellitus, have not been met.  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


